[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 06-16322                   JAN 08 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                                                             CLERK
                      ________________________

                 D. C. Docket No. 06-00115-CV-1-DHB

MICHAEL S. ANDERSON,

                                                          Plaintiff-Appellant,

                                 versus

JAMES E. DONALD,
Commissioner,
VICTOR WALKER,
Warden,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                           (January 8, 2008)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
        Michael Anderson, a prisoner proceeding pro se, appeals the district court’s

sua sponte dismissal of his 42 U.S.C. § 1983 civil complaint for failure to exhaust

his administrative remedies. In his complaint, Anderson alleged that he was

deprived of his right of access to the law library and copier, that he was disciplined

for asserting these rights, that he was subject to involuntary servitude and

disciplined for not reporting to work, and that the prison food was poor. He also

alleged that he informed the warden of his grievances, but that he did not appeal

his claims to the highest administrative level. On appeal, in addition to his claims

regarding adverse prison conditions, Anderson argues on the merits of a separate

civil action. However, we will address only the issue of exhaustion in the present

case.

        We review de novo the district court’s dismissal of a § 1983 action for

failure to exhaust available administrative remedies. Johnson v. Meadows, 418

F.3d 1152, 1155 (11th Cir. 2005), cert. denied, 1266 S.Ct. 2978 (2006). The

Prison Litigation Reform Act (“PLRA”) provides that “no action shall be brought

with respect to prison conditions under [§ 1983] by a prisoner . . . until such

administrative remedies as available are exhausted.” 42 U.S.C. § 1997e(a). This

exhaustion requirement “applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege



                                           2
excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532, 122

S.Ct. 983, 992, 152 L.Ed.2d 12 (2002). “An inmate incarcerated in a state prison,

thus, must first comply with the grievance procedures established by the state

department of corrections before filing a federal lawsuit under section 1983.”

Miller v. Tanner, 196 F.3d 1190, 1193 (11th Cir. 1999).

      We likewise review the district court’s sua sponte dismissal under 28 U.S.C.

§§ 1915A and 1915(e)(2) for failure to state a claim de novo, taking as true the

allegations in the complaint. Leal v. Georgia Dep’t of Corr., 254 F.3d 1276, 1278-

79 (11th Cir. 2001) (reviewing dismissals under § 1915A); see Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997) (reviewing dismissals under § 1915(e)(2)).

The PLRA instructs district courts to review “a complaint in a civil action in which

a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity,” and to dismiss the complaint sua sponte if it “is frivolous,

malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C.

§ 1915A; see id § 1915(e)(2) (instructing courts to review in forma pauperis

actions and dismiss on the same grounds). To that end, we have held that “a claim

that fails to allege the requisite exhaustion of remedies is tantamount to one that

fails to state a claim upon which relief may be granted.” Rivera v. Allin, 144 F.3d

719, 731 (11th Cir. 1998).



                                           3
       However, subsequent to the district court’s decision in this case, the

Supreme Court held that “failure to exhaust is an affirmative defense under the

PLRA, and that inmates are not required to specially plead or demonstrate

exhaustion in their complaints.” Jones v. Bock, __ U.S. __, 127 S.Ct. 910, 921,

166 L.Ed.2d. 798 (2007). The Court reasoned that because Congress did not

specifically include exhaustion in the list of grounds for sua sponte dismissal under

§ 1915A, the normal pleading rules applied. Id. at __, 127 S.Ct. at 920. Under the

normal pleading rules, “[a] complaint is subject to dismissal for failure to state a

claim if the allegations, taken as true, show the plaintiff is not entitled to relief.”

Id. As a result, a complaint may be dismissed if an affirmative defense, such as

failure to exhaust, appears on the face of the complaint. See id at 920-21

(cautioning that the conclusion that exhaustion is not a pleading requirement “is

not to say that failure to exhaust cannot be the basis for dismissal for failure to

state a claim.”). Otherwise, exhaustion and other affirmative defenses must be

raised in a responsive pleading. See id. at 919-21; see Fed.R.Civ.P. 8(c). The

Supreme Court reiterated in Bock, however, that “[t]here is no question that

exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.” Bock, __ U.S. at __, 127 S.Ct. at 918-19.




                                             4
      Here, the district court found in part that Anderson “did not allege

exhaustion of his claims.” To the extent that the district court dismissed

Anderson’s complaint on these grounds, the district court erred in light of the

Supreme Court’s holding in Bock that “inmates are not required to specially plead

or demonstrate exhaustion in their complaints.” However, the court also found that

Anderson’s complaint was “subject to dismissal for failure to exhaust his

administrative remedies.” Assuming Anderson’s allegations are true, he clearly

stated in his complaint that he neither appealed his grievable claims after

presenting them to the proper grievance committee, nor appealed his disciplinary

claim after presenting it to the warden, as provided in the Department of

Corrections Standard Operating Procedure. Accordingly, Anderson failed to

comply with the PLRA’s mandatory exhaustion requirement.

      Upon careful review of the record and consideration of the parties’ briefs,

we discern no reversible error. The allegations in Anderson’s complaint sufficed

to establish that he failed to exhaust his administrative remedies, and thus, the

district court properly dismissed his complaint.

      AFFIRMED.        1




      1
          Anderson’s motion for oral argument is denied.

                                               5